Exhibit 10.1
Execution Version








May 25, 2020


Mr. C. Keith Cargill        
At the address on file with the Company
Dear Keith:
This letter (this “Letter Agreement”) memorializes our recent discussions
regarding your transition to Vice Chairman of Texas Capital Bancshares, Inc.
(together with its affiliates, the “Company”) and subsequent retirement. All
capitalized terms that are not defined in this Letter Agreement are used with
the meanings assigned in the Amended and Restated Executive Employment
Agreement, dated December 18, 2014, by and between you and the Company (your
“Employment Agreement”).


1.
Service as Vice Chairman

(a)Transition Period. As of the date of this Letter Agreement, you assume the
position of Vice Chairman of the Company and will serve in that role until
January 1, 2021 (the “Transition Period”) unless earlier terminated in
accordance with this Letter Agreement. The form of the press release announcing
your transition to Vice Chairman has been mutually agreed by you and the
Company.
(b)Duties. As Vice Chairman, you shall report directly to the Chief Executive
Officer of the Company (the “CEO”) and provide services commensurate with your
status as reasonably requested by the CEO with respect to the business of the
Company. In particular you shall be available for consultation with the CEO on a
reasonable basis, with the intention that you may engage remotely in services or
activities that may reasonably be performed remotely and that such services are
consistent with your separate personal and business pursuits. It is the
expectations that you will provide at least forty (40) hours of services per
month. 
(c)Prior Positions and Responsibilities. As of the date of this letter, you
resign from your role as President and Chief Executive Officer and from any
other role you have as a director, officer or employee of the Company (including
as a member of the Board of Directors of Texas Capital Bancshares, Inc. and
Texas Capital Bank, N.A.), except for your position as Vice Chairman under this
Letter Agreement. You agree that your transition to Vice Chairman and
resignation from the positions provided for in this Section 1 do not constitute
Good Reason.
2.
Compensation

(a)Base Salary; Benefits and Perquisites. Through January 1, 2021, you shall
continue to be paid your annual base salary at the current rate of $1,025,000
and shall continue to be eligible for benefits and perquisites in accordance
with the terms of your Employment Agreement.
(b)Annual Bonus. You will be eligible to receive an annual incentive bonus for
fiscal year 2020 in accordance with your Employment Agreement (“2020 Annual
Incentive”). The 2020 Annual Incentive will be no less than $1,000,000 and will
be subject to Sections 3 and 4 of this Letter Agreement; provided, however that
the amount of your 2020 Annual Incentive will be reduced by the amount of the
Commencement Bonus (as defined below).







--------------------------------------------------------------------------------




(c)Equity Compensation. Effective as of May 26, 2020 (the “Grant Date”), the
Company will grant you a number of Restricted Stock Units (as defined in the
Texas Capital Bancshares, Inc. Amended and Restated 2015 Long-Term Incentive
Plan (the “Plan”)) equal to $2,300,000 divided by the May 26, 2020 closing price
of a share of Common Stock (as defined in the Plan), rounded up to the next
whole unit (the “2020 Equity Award”). The 2020 Equity Award will vest on the
third anniversary of the Grant Date, will be subject to the terms of the Plan
and the applicable award agreement, which award agreement will have terms and
conditions consistent with the terms and conditions applicable to “Time-Based
Units” as set forth in the award agreement filed as Exhibit 10.1 of the
Company’s Form 10-Q, dated April 19, 2019, and will be subject to Sections 3 and
4 of this Letter Agreement.
(d)Commencement Bonus. As soon as practicable following your commencement as
Vice Chairman but in no event more than thirty (30) days thereafter, the Company
will pay you a commencement bonus in the amount of $589,375 (the “Commencement
Bonus”).
3.
Separation

(a)Separation Date. As of January 1, 2021 (the “Separation Date”), your service
as an officer and employee of the Company shall cease. You agree that no further
action is required by you or any of the preceding to make the transitions and
resignations provided for in this Section 3 effective, but you nonetheless agree
to execute any documentation the Company reasonably requests at the time to
confirm it and to not reassume any such service or position without the written
consent of the Company.
(b)Separation Payments. In lieu of all compensation and benefits to which you
otherwise would be entitled under your Employment Agreement on your separation
from the Company and subject to Section 3(c) of this Letter Agreement, if you
separate employment in accordance with Sections 3(a) or 4(a) of this Letter
Agreement, (1) you shall be eligible for an incentive bonus as provided for in
Section 2(b) of this Letter Agreement, (2) you shall receive cash payments equal
to sum of 1.5 times your current base salary and 1.5 times your average bonus
for 2018 and 2019 (the “Severance Benefit”), with one-third of such Severance
Benefit paid in a lump sum on the first payroll date in February 2021 and
two-thirds of such Severance Benefit paid in equal monthly installments for a
period of twelve months in accordance with the Company’s regular payroll
practices, beginning on the first payroll date coinciding with or next following
the date that is sixty days after the Separation Date (3) your outstanding
Company equity or equity-based awards (including the 2020 Equity Award) shall
continue to vest in accordance with their terms following the Separation Date as
if your employment with the Company continued, remaining subject to the
achievement of any applicable performance conditions and any other forfeiture
conditions (but irrespective of any continued employment conditions).
(c)Release. Payment of any of the amounts described in Sections 2(b) and 3(b) of
this Letter Agreement is conditioned your execution of a general release and
waiver of claims in the form attached as Exhibit A relating to the period of
your employment with the Company, within the twenty-one day period following the
end of your employment, and such release not being revoked and becoming
effective and enforceable in accordance with its terms.
(d)Non-contingent Entitlements. On any termination of your employment with the
Company for any reason, you will be entitled to the amounts provided for in
Section 8(a) of your Employment Agreement. These amounts are additive to amounts
(if any) you may be contingently entitled to under Section 3(b) or Section 4 of
this Letter Agreement.
(e)Shareholder Protection Provision. Section 8(e) of your Employment Agreement
will continue to apply in the event that any event provided for therein occurs
before your Separation Date.


2





--------------------------------------------------------------------------------




4.
Early Termination

(a)Termination without Cause, or in the event of death or permanent disability.
If, during the Transition Period, your service under this Letter Agreement is
terminated by the Company without Cause, or in the event of your death or
permanent disability, the date of such termination, death, or declaration of
permanent disability shall be treated as the Separation Date, yet such
occurrence shall not affect the compensation to be provided to you (or your
estate) under Sections 2 and 3 of this Letter Agreement (including any remaining
2020 annual base salary payments as set forth in Section 2(a)), subject to
Section 3(c) of this Letter Agreement and your continued compliance with
Section 5 of this Letter Agreement. For the avoidance of doubt, if there remain
unvested equity-based awards at the time of your death (whether during the
Transition Period or thereafter), all such unvested equity-based awards shall
immediately become vested.
(b)Termination for Cause or Resignation. If, during the Transition Period, your
service hereunder is terminated (1) by the Company for Cause or (2) by you for
any reason, you shall not be entitled to any further compensation under this
Letter Agreement (other than under Section 3(d)).
5.
Protective Covenants

(a)Generally. You shall continue to be subject to the Protective Covenants set
forth under Section 6 and Section 10(c) of your Employment Agreement except that
references to “a one-year period” in Sections 6(e) and “a period of one year” in
Section 6(f) shall be extended and replaced with “an eighteen-month period.” As
so modified, Sections 6 and 10(c) of your Employment are incorporated herein by
reference and reaffirmed in all respects.
(b)Forfeiture for Breach of Covenants. Section 8(c) of your Employment Agreement
will apply to any benefits to which you are entitled under Section 3(b) of this
Letter Agreement, replacing references to the “Severance Period” with references
to the “eighteen-month period following the Separation Date”.
(c)Trade Secrets; Whistleblower Rights. The Company hereby informs you that,
notwithstanding any provision of this Letter Agreement or your Employment
Agreement to the contrary, an individual may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (1) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law, or (2) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. Further, an individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the
employer’s trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order. In addition, notwithstanding anything in this Letter Agreement to
the contrary, nothing in this Letter Agreement shall impair your rights under
the whistleblower provisions of any applicable federal law or regulation or, for
the avoidance of doubt, limit your right to receive an award for information
provided to any government authority under such law or regulation.
6.
Miscellaneous

(a)Cooperation. Following the termination of your employment relationship with
the Company, you agree to provide cooperation, at the reasonable request of the
Company and without unreasonable interference as to your professional and
personal pursuits, with the transitioning of your job duties and
responsibilities and investigations or other legal, equitable or business
matters or proceedings that involve any matters for which you worked on or had
responsibility during your employment with the Company, up to five (5) hours per
month.  For any such time spent assisting the Company pursuant to this Section
6(a) following the Separation Date, you shall be compensated at the rate of
$1,000 per hour. 


3





--------------------------------------------------------------------------------




(b)Indemnification. Notwithstanding anything herein to the contrary, the parties
hereto acknowledge and agree that the Indemnification Agreement, dated July 1,
2014, or any other indemnification agreement between you and the Company shall
remain in full force and in effect and the parties’ obligations and duties
thereunder are not in any way modified or superseded by this Letter Agreement.
The Company agrees that it shall maintain a directors’ and officers’ liability
insurance policy covering you in an amount, and on terms and conditions
(including without limitation, with respect to scope, exclusions, sub-amounts
and deductibles) no less favorable to you than the coverage that the Company
provides to its other senior executives and directors from time to time.
(c)Governing Law; Amendment. This Letter Agreement shall be governed and
construed in accordance with the laws of the State of Texas, without regard to
conflict of laws principles thereof. This Letter Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
(d)Dispute Resolution. Any and all disputes that arise out of or relate to the
provisions of this Letter Agreement or the alleged breach thereof (other than
orders in aid or enforcement of arbitration awards and injunctive relief) shall
be resolved by arbitration in accordance with the Federal Arbitration Act and in
accordance with the Employment Arbitration Rules of the American Arbitration
Association (the “AAA”) before a single arbitrator who shall be selected in
accordance with the AAA rules. The arbitrator must have at least ten (10) years’
experience in employment matters. Arbitration shall be conducted in Dallas
County, Texas. Judgment may be entered upon the final award of the arbitrator.
(e)Legal Fees. As soon as reasonably practicable following the date hereof, the
Company will reimburse you for reasonable legal fees and expenses that you incur
in connection with the negotiation and preparation of this Letter Agreement in
an amount not to exceed $20,000.
(f)Section 409A. This Letter Agreement is intended to comply with, or be exempt
from, the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (including the applicable regulations thereunder) (“Section 409A”). To
the extent that any provision in this Letter Agreement is ambiguous as to its
compliance with Section 409A or to the extent any provision in this Letter
Agreement must be modified to comply with Section 409A (including, without
limitation, Treasury Regulation 1.409A-3(c)), such provision shall be read, or
shall be modified (with the mutual consent of the parties, which consent shall
not be unreasonably withheld), as the case may be, in such a manner so that all
payments due under this Letter Agreement shall comply with Section 409A. For
purposes of Section 409A, each payment made under this Letter Agreement shall be
treated as a separate payment. In no event may you, directly or indirectly,
designate the calendar year of payment. All reimbursements provided under this
Letter Agreement shall be made or provided in accordance with Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this Letter Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit. Notwithstanding
any other provision of this Letter Agreement to the contrary, if you are
considered a “specified employee” for purposes of Section 409A (as determined in
accordance with the methodology established by the Company), any payment that
constitutes nonqualified deferred compensation within the meaning of Section
409A that is otherwise due to you under this Letter Agreement during the six
(6)-month period immediately following your separation from service on account
of your separation from service shall instead be paid, with interest (based on
the rate in effect for the month in which your separation from service occurs),
on the first business day of the seventh (7th) month following your separation
from service (the “Delayed Payment Date”), to the extent necessary to prevent
the imposition of tax penalties on you under Section 409A. If you die during the
postponement period, the amounts and entitlements delayed on account of


4





--------------------------------------------------------------------------------




Section 409A shall be paid to the personal representative of your estate on the
first to occur of the Delayed Payment Date or thirty (30) calendar days after
the date of your death.
(g)Entire Agreement. This Letter Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements (including your Employment Agreement, except to
the extent provisions of your Employment Agreement are specifically incorporated
herein by reference), term sheets, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter; provided, that the covenants set forth in Section 5 of this
Letter Agreement shall be in addition to, and shall not supersede, any
restrictive covenants to which you are otherwise subject under any other plan,
agreement or arrangement of the Company and that the terms of your outstanding
Company equity or equity-based awards shall continue as modified by this Letter
Agreement.
(h)Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Letter Agreement income taxes and payroll taxes that are
required to be withheld pursuant to any applicable law or regulation.
(i)Survival. Upon the expiration or other termination of this Letter Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties hereunder.
(j)Counterparts. This Letter Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.




[Signature Page Follows]








5





--------------------------------------------------------------------------------






If this Letter Agreement correctly describes our understanding, please execute
and deliver a counterpart of this signature page, which shall become a binding
agreement on our receipt.
Sincerely,

TEXAS CAPITAL BANCSHARES, INC.



By:
/s/ Larry L. Helm    
Name:    Larry L. Helm
Title:     Chairman of the Board





Accepted and Agreed
I hereby agree with and accept the terms
and conditions of this Letter Agreement:




/s/ C. Keith Cargill    
Name: C. Keith Cargill
Date: May 25, 2020






[Signature Page to Letter Agreement]







--------------------------------------------------------------------------------






Exhibit A
FORM OF RELEASE
THIS RELEASE (this “Release”) is entered into between C. Keith Cargill
(“Executive”) and Texas Capital Bancshares, Inc. (the “Company”) for the benefit
of the Company and its affiliates. The entering into and non-revocation of this
Release is a condition to Executive’s right to receive certain payments and
benefits under Section [3][4] of the Letter Agreement entered into by and
between Executive and the Company, dated as of May ●, 2020 (the “Letter
Agreement”). Capitalized terms used and not defined herein shall have the
meaning provided in the Letter Agreement.


Accordingly, Executive and the Company agree as follows.


1.    General Release and Waiver of Claims. In consideration for the payments
and other benefits provided to Executive by the Letter Agreement, to which
Executive is not otherwise entitled, and the sufficiency of which Executive
acknowledges, Executive represents and agrees, as follows:


(a)    Mutual Release.


(i)     By Executive. Executive, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”),
hereby irrevocably and unconditionally releases, acquits and forever discharges
and agrees not to sue the Company or any of its subsidiaries, divisions,
affiliates and related entities and its current and former directors, officers,
shareholders, trustees, employees, consultants, independent contractors,
representatives, agents, servants, successors and assigns and all persons acting
by, through or under or in concert with any of them (collectively “Releasees”),
from any and all claims, rights and liabilities up to and including the date of
this Release arising from or relating to Executive’s employment with, services
to, or termination of employment from or provision of services to, the Company,
under the Letter Agreement and from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of actions, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected and any claims
of wrongful discharge, breach of contract, implied contract, promissory
estoppel, defamation, slander, libel, tortious conduct, employment
discrimination or claims under any federal, state or local employment statute,
law, order or ordinance, including any rights or claims arising under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), or any
other federal, state or municipal ordinance relating to discrimination in
employment. Nothing contained herein shall restrict the parties’ rights to
enforce the terms of this Release.


(ii)    By the Company. In consideration of the mutual promises contained in
this Agreement, including Executive's release of claims and the Protective
Covenants described in Section 5 of the Letter Agreement, which are in addition
to anything of value to which the Company is already entitled, the Company, on
behalf of itself and all of its parents, divisions, subsidiaries, affiliates,
joint venture partners, partners, and related companies, and their present and
former agents, executives, employees, officers, directors, attorneys,
stockholders, plan fiduciaries, successors and assigns, irrevocably and
unconditionally releases, waives, and forever discharges, except as specified
below, Executive and his heirs, executors, successors and assigns (the
“Executive Released Parties”), from







--------------------------------------------------------------------------------




any and all claims, demands, actions, causes of action, costs, fees, and all
liability whatsoever, whether known or unknown, fixed or contingent, which the
Company has, had, or may have against the Executive Released Parties relating to
or arising out of his employment, compensation and terms and conditions of
employment, separation from employment, or retirement up through the Effective
Date. This Release includes, without limitation, claims at law or equity or
sounding in contract (express or implied) or tort, claims arising under any
federal, state or local laws; or any other statutory or common law claims
relating to or arising out of Executive's employment, compensation and terms and
conditions of employment, separation from employment, or retirement for any
period up to and including the Effective Date; provided, however, that,
notwithstanding the foregoing, this Release specifically excludes any claims for
fraud by Executive. The Company is not currently aware of any conduct, act or
omission by Executive that could give rise to a claim that Executive has
committed fraud.


(b)    Proceedings; Whistleblower Rights. To the maximum extent permitted by
law, Executive agrees that he has not filed, nor will he ever file, a lawsuit
asserting any claims that are released by this Release, or to accept any benefit
from any lawsuit that might be filed by another person or government entity
based in whole or in part on any event, act, or omission that is the subject of
this Release. Notwithstanding the foregoing, nothing in this Release shall
impair Executive’s rights under the whistleblower provisions of any applicable
federal law or regulation or, for the avoidance of doubt, limit Executive’s
right to receive an award for information provided to any government authority
under such law or regulation.


(c)    Exclusions. This Release specifically excludes Executive’s rights and the
Company’s obligations under Section [3][4] of the Letter Agreement. Excluded
from this Release are: (i) any claims that cannot be waived by law; (ii)
Executive’s rights to receive any payments or benefits under Section [3][4] of
the Letter Agreement; (iii) Executive’s rights to any equity or equity-based
awards of the Company, or payments in respect thereof, (iv) any rights Executive
may have to receive vested amounts under any of the Company’s benefit plans
and/or pension plans or programs; (v) Executive’s rights in and to any equity or
ownership interest that Executive continues to hold following his termination of
employment; (vi) Executive’s rights to medical benefit continuation coverage
pursuant to federal law (COBRA); (vii) any rights or claims that the law does
not allow to be released and/or waived by private agreement; (viii) any rights
or claims that are based on events occurring after the date on which Executive
signs this Release; or (ix) any claims to indemnification or insurance coverage,
including but not limited to “D&O coverage”, that Executive may have with
respect to any claims made or threatened against Executive in Executive’s
capacity as a director, officer or employee of the Company or the Releasees.
Nothing contained in this Release shall release Executive from his obligations,
including any obligations to abide by the covenants set forth in Section 5 of
the Letter Agreement and any other restrictive covenants applicable to Executive
that continue or are to be performed following termination of employment.


(d)    EEOC Matters. The parties agree that this Release shall not affect the
rights and responsibilities of the U.S. Equal Employment Opportunity Commission
(the “EEOC”) to enforce ADEA and other laws. In addition, the parties agree that
this Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief


A-2







--------------------------------------------------------------------------------




(including, but not limited to, reinstatement, back pay, front pay, damages,
attorneys’ fees, experts’ fees) as a consequence of any investigation or
proceeding conducted by the EEOC.


2.    Acknowledgements. Executive acknowledges that the Company has specifically
advised him of the right to seek the advice of an attorney concerning the terms
and conditions of this Release. Executive further acknowledges that he has been
furnished with a copy of this Release, and he has been afforded twenty-one (21)
days in which to consider the terms and conditions set forth above prior to this
Release. By executing this Release, Executive affirmatively states that he has
had sufficient and reasonable time to review this Release and to consult with an
attorney concerning his legal rights prior to the final execution of this
Release. Executive further agrees that he has carefully read this Release and
fully understands its terms. Executive understands that he may revoke this
Release within seven (7) days after signing this Release. Revocation of this
Release must be made in writing and must be received by the Board of Directors
of the Company, 2000 McKinney Avenue, Suite 700, Dallas Texas 75201 within the
time period set forth above.


3.    Governing Law. This Release shall be governed by and construed in
accordance with the laws of the state of Texas, without giving effect to any
choice of law or conflicting provision or rule (whether of the state of Texas or
any other jurisdiction) that would cause the laws of any jurisdiction other than
the state of Texas to be applied. In furtherance of the foregoing, the internal
law of the state of Texas shall control the interpretation and construction of
this Release, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
The provisions of this Release are severable, and if any part or portion of it
is found to be unenforceable, all other parts and provisions shall remain fully
valid and enforceable.


4.    Effectiveness. This Release shall become effective and enforceable on the
eighth day following its execution by Executive, provided that he does not
exercise his right of revocation as described above. If Executive fails to sign
and deliver this Release or revokes his signature, this Release shall be without
force or effect, and Executive shall not be entitled to the payments and
benefits of Section [3][4] of the Letter Agreement.




[Remainder of Page Intentionally Left Blank]


A-3







--------------------------------------------------------------------------------






EACH OF THE PARTIES ACKNOWLEDGES THAT THEY HAVE READ THIS RELEASE AND THAT THEY
FULLY KNOW, UNDERSTAND AND APPRECIATE ITS CONTENTS, AND THAT EACH OF THEM HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF THEIR OWN FREE WILL.
TEXAS CAPITAL BANCSHARES                EXECUTIVE
By:    ____________________________            ____________________________    Name:                            C.
Keith Cargill
Title:                            
Date:                            Date: _______________________




A-4





